PER CURIAM.
We have for review Dobson v. State, 665 So.2d 386 (Fla. 5th DCA 1996). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const. We have exercised our discretion to review this decision because it summarily affirmed petitioner’s habitual offender sentence with a citation to Young v. State, 663 So.2d 1376 (Fla. 5th DCA 1995). Because we quashed Young to the extent that it held that a trial judge had the authority under section 775.08401 to sua sponte initiate habitual offender proceedings against an eligible defendant, we must also quash the Fifth District’s per curiam affirmance in Dobson where the district court relied solely on its earlier opinion in Young. See Young v. State, 699 So.2d 624 (Fla.1997).
It is so ordered.
KOGAN, C.J., and OVERTON, SHAW and ANSTEAD, JJ., concur.
GRIMES, HARDING and WELLS, JJ., dissent.